DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  The labels of Chemical Formula 4, Chemical Formula 5, Chemical Formula 6, and Chemical Formula 7 are difficult to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: Claim 8 recites limitations describing the ranges of possible ionization potentials and electron affinities in eV. However, ionization potential values and electron affinity values can be measured by differing techniques. It is possible that for a given compound one measurement method would yield a result falling within the claimed range while another method would yield a result falling outside of the claimed range. In such a situation it would be unclear if the compound met the claim limitations. Therefore, the claim is indefinite. For the purposes of examination, the Examiner is interpreting the claim such that a compound meets the claim limitations when any measurement method yields a value that falls within the claimed range.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2014/0167016 A1) (hereafter “Yoo”) in view of Stoessel et al. (US 2015/0236261 A1) (hereafter “Stoessel”), Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova ‘516), Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and Parham et al. (US 2012/0223276 A1) (hereafter “Parham”).
Regarding claim 1: Yoo discloses an organic electroluminescence device comprising an anode, a cathode, and a light-emission layer disposed between the anode and the cathode {Fig. 1 as described in paragraphs [0022], [0033]-[0055]: The light emission layer can be equated with all of the organic layers between the ITO anode and the cathode.}.
The light-emission layer includes a stack of a blue light-emission layer and a red/green light concurrent-emission sub-stack {Fig. 1 as described in paragraphs [0022], [0033]-[0055]: Element 204 is a blue light-emission layer; Element 301—composed of elements 303 and 304—is being equated with the instant red/green concurrent-emission sub-stack.}. Yoo’s elements 303 and 304 together are being equated with the instant red/green light concurrent-emission sub-stack. When in operation, these emission layers would emit light at the same time and can therefore be equated with a concurrent-emission sub-stack.
The red/green light concurrent-emission sub-stack includes a stack of a red light-emission layer and a green light-emission layer {Fig. 1 as described in paragraph [0047]: Elements 303 and 304 are preferably a red light-emission layer and a green light-emission layer, respectively.}. The green light-emission layer is disposed between the red light-emission layer and the cathode {Fig. 1 as described in paragraph [0047]: Elements 303 and 304 are preferably a red light-emission layer and a green light-emission layer, respectively.}.
The red light-emission layer contains a red phosphorescent dopant compound, and the green light-emission layer contains a green phosphorescent dopant compound {Fig. 1 as described in paragraphs [0047]-[0048]}. 
Yoo does not teach that the red light-emission layer comprises a host material having a structure that meets the limitations of the instant Chemical Formula 1.
However, Yoo teaches that the red light-emission layer comprises a host material {paragraph [0050]}. 
Stoessel teaches the compound shown below {(paragraph [0007]: The compounds of the disclosure of Stoessel have the structure of formula (I) of Stoessel.), (paragraph [0054]: The compounds of the disclosure of Stoessel are exemplified compounds (1) to (255).), (p. 7, Compound (7), shown below}.

    PNG
    media_image1.png
    388
    444
    media_image1.png
    Greyscale

The compound shown above is used as a component of the mixture of Stoessel {paragraph [0007]}.
The mixture of Stoessel is useful as the host material of the light-emitting layer of an organic light-emitting device {paragraph [0078]}.
The mixture of Stoessel exhibits high glass transition temperature and thus high thermal stability {paragraphs [0005]-[0007], [0011], and [0112]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Yoo by using the mixture of Stoessel include the compound of Stoessel shown above as the host material of the red light-emission layer, based on the teaching of Stoessel. The modification would have been a combination of prior art elements—known host materials—according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. Additionally, one of ordinary skill in the art would have been motivated to select a material known to have high thermal stability, as taught by Stoessel.
Yoo does not teach that the green light-emission layer comprises a host material comprising a compound having the structure of the instant Chemical Formula 2.
However, Yoo teaches that the host material can comprise a hole transporting host and an electron transporting host {paragraph [0050]}.
Kondakova ‘516 teaches an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (p. 6, structure in upper right), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image2.png
    202
    348
    media_image2.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Yoo using a host material having a hole transporting compound and an electron transporting compound in which the hole transporting compounds is the compound of Tominaga shown above, based on the teaching of Yoo, Kondakova ‘516, and Tominaga. The modification would have been a combination of prior art elements—known host materials—according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. Additionally, one of ordinary skill in the art would have been motivated to select a material known to provide organic light-emitting devices with high durability, high efficiency, and high color purity, as taught by Tominaga.
Yoo as modified by Stoessel, Kondakova ‘516, and Tominaga does not teach that the electron transporting compound of the host material of the green light-emission layer is a compound having the structure of the instant Chemical Formula 3.
Parham teaches the compound shown below {(paragraph [0014]: The compounds of the disclosure of Parham have the structure of formula (I) or (II) of Parham.), (paragraph [0066]: The compounds of the disclosure of Parham are exemplified compounds 1 to .), (p. 77, Compound 189, shown below}.

    PNG
    media_image3.png
    467
    645
    media_image3.png
    Greyscale

The compound shown above is useful as the host material of the light-emitting layer of an organic light-emitting device {paragraph [0156] and Example I15 of Table 1}.
The compounds of Parham when used as host material in an organic light-emitting device provide devices with reduced operating voltage and an improvement in device lifetime {paragraphs [0012] and [0157]}.
The compound of Parham is a triazine derivative and has electron transporting properties {paragraphs [0013], [0094]-[0095], and [0114]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Yoo by using the compound of Parham shown above as the electron transporting host material of the green emission-layer based on the teaching of Kondakova and Parham. The modification would have been a combination of prior art elements—known host materials—according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. Additionally, one of ordinary skill in the art would have been motivated to select a material known to provide devices with reduced operating voltage and an improvement in device lifetime, as taught by Parham.

Regarding claims 2 and 3: Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches all of the features with respect to claim 1, as outlined above. 
Yoo does not teach a specific device in which the content ratio of the first host of the green-emission layer to the second host of the green-emission layer is 1:1.
Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches the claimed invention except for that the content ratio of the first host of the green-emission layer to the second host of the green-emission layer is 1:1. It should be noted that the content ratio of the first host of the green-emission layer to the second host of the green-emission layer is 1:1 is a result effective variable. 
Yoo teaches that the hole type host can be formed to have a range of about 20 to about 80 volume % with respect to all the hosts, and that the electron type host can be formed to have a range of about 80 to about 20 volume % with respect to all the hosts.
Yoo further teaches that in order to reduce power consumption of the white organic light emitting device of Yoo and enhance efficiency, it is necessary to optimize a volume ratio of the hosts within the light-emission layers {paragraph [0055]}.
Additionally, Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
Varying the amount of hole transporting host relative to the amount of electron transport host would change the efficiency of the light-emitting device and would change the electrical properties of the light-emission layer, because the relative electron transporting properties vs. hole transporting properties would change.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a green light-emission layer in which the content ratio of the first host of the green-emission layer to the second host of the green-emission layer is 1:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the efficiency of the light-emitting device as well as the electrical properties of the green light-emission layer in terms of the relative electron transporting properties vs. hole transporting properties of the layer. 

Regarding claim 8: Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches all of the features with respect to claim 1, as outlined above.
Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches the claimed invention above but fails to teach wherein an ionization potential value of the red host compound is in a range of -5.1 eV to -5.7 eV, wherein an ionization potential value of the first green host compound is in a range of-5.1 eV to -5.7 eV, and wherein the second green host compound has an electron affinity value in a range of -2.5 eV to -3.1 eV. It is reasonable to presume that an ionization potential value of the red host compound is in a range of -5.1 eV to -5.7 eV, wherein an ionization potential value of the first green host compound is in a range of-5.1 eV to -5.7 eV, and wherein the second green host compound has an electron affinity value in a range of -2.5 eV to -3.1 eV. is inherent to Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The instant specification describes that for the claimed materials an ionization potential value of the red host compound is in a range of -5.1 eV to -5.7 eV, wherein an ionization potential value of the first green host compound is in a range of-5.1 eV to -5.7 eV, and wherein the second green host compound has an electron affinity value in a range of -2.5 eV to -3.1 eV {paragraphs [00107] and [00116]}. The specification describes that this allows the control of energy barriers {paragraph [00116]} and allows improved color purity, color reproducibility, driving characteristics, and driving efficiency {paragraph [00107]}. Given that these are the goals of the instant disclosure, one of ordinary skill in the art would recognize that the exemplified host materials of the instant disclosure would posses the properties of an ionization potential value of the red host compound is in a range of -5.1 eV to -5.7 eV, wherein an ionization potential value of the first green host compound is in a range of-5.1 eV to -5.7 eV, and wherein the second green host compound has an electron affinity value in a range of -2.5 eV to -3.1 eV.
The red emission layer host of Stoessel described above has the same structure as the instant RH-11 {paragraph [0081]}. The hole transporting green emission layer host of Tominaga described above has the same structure as the instant GHA-6 {paragraph [0085]}. The electron transporting green emission layer host of Parham described above (having the structure of Chemical Formula 1) has the same structure as the instant GHB-1 {paragraph [0089]}. Therefore, the red emission layer host of Stoessel described above would possess the properties of an ionization potential value in a range of -5.1 eV to -5.7 eV. Therefore, the hole transporting emission layer host of Tominaga described above (having the structure of Chemical Formula 2) would possess the properties of an ionization potential value in a range of -5.1 eV to -5.7 eV. Therefore, the electron transporting emission layer host of Parham described above (having the structure of Chemical Formula 3) would possess the properties of an electron affinity value in a range of -2.5 eV to -3.1 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2014/0167016 A1) (hereafter “Yoo”) in view of Stoessel et al. (US 2015/0236261 A1) (hereafter “Stoessel”), Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova ‘516), Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and Parham et al. (US 2012/0223276 A1) (hereafter “Parham”) as applied to claim 1 above, and further in view of Thompson et al. (“High-efficiency organic electrophosphorescent devices” Proceedings of SPIE, Vol. 4105 (2001) pp. 119-124.) (hereafter “Thompson”) and Su et al. (“Highly Efficient Red Electrophosphorescent Device Based on Iridium Isoquinoline Complexes: Remarkable External Quantum Efficiency Over a Wide Range of Current” Advanced Materials (2003) vol. 15, pp. 884-888.) (hereafter “Su”).
Regarding claims 4-5: Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches all of the features with respect to claim 1, as outlined above. 
Yoo does not exemplify a specific device comprising specific red and green phosphorescent dopants.
However, Yoo teaches that the red phosphorescent dopant can have a peak emission wavelength between 580 nm and 680 nm {paragraph [0048]}, and that the green phosphorescent dopant can have a peak emission wavelength between 500 nm and 580 nm {paragraph [0048]}.
Thompson teaches that the compound shown below is a green phosphorescent dopant having a peak emission wavelength of 516 nm for use as a light-emitting dopant in organic light-emitting devices {p. 121, 1st and 2nd paragraphs}.

    PNG
    media_image4.png
    594
    500
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Yoo by using the iridium complex shown above as the green phosphorescent dopant, based on the teaching of Yoo and Thompson. The modification would have been a combination of prior art elements—known host materials—according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound shown above would have been one from a finite number of identified, predictable solutions—the iridium complexes of Thompson—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Yoo does not exemplify a specific device comprising specific red phosphorescent dopant.
However, Yoo teaches that the red phosphorescent dopant can have a peak emission wavelength between 580 nm and 680 nm {paragraph [0048]}.
Su teaches that the compound shown below is a green phosphorescent dopant having a peak emission wavelength of 622 nm for use as a light-emitting dopant in organic light-emitting devices {Scheme 1 and p. 885, 1st col. 1st paragraph and p. 886, 1st col., 2nd and 3rd paragraphs}.

    PNG
    media_image5.png
    496
    500
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Yoo by using the iridium complex shown above as the red phosphorescent dopant, based on the teaching of Yoo and Su. The modification would have been a combination of prior art elements—known host materials—according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound shown above would have been one from a finite number of identified, predictable solutions—the iridium complexes of Su—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2014/0167016 A1) (hereafter “Yoo”) in view of Stoessel et al. (US 2015/0236261 A1) (hereafter “Stoessel”), Kondakova et al. (US 2007/0252516 A1) (hereafter “Kondakova ‘516), Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and Parham et al. (US 2012/0223276 A1) (hereafter “Parham”) as applied to claim 1 above, and further in view of Koide et al. (US 2004/0150352 A1) (hereafter “Koide”).
Regarding claims 6-7: Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches all of the features with respect to claim 1, as outlined above. 
Yoo does not teach a specific device in which an electroluminescence spectrum of the light-emitting device, a ratio of a maximum peak intensity in a red wavelength band to a maximum peak intensity in a green wavelength band is smaller than 1.5.
Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches the claimed invention except for that in an electroluminescence spectrum of the light-emitting device, a ratio of a maximum peak intensity in a red wavelength band to a maximum peak intensity in a green wavelength band is smaller than 1.5. 
Koide teaches that the light emitted by the light emission layers of an organic electroluminescent device can be adjusted according to the type and quantity of the phosphorescent material contained in the electroluminescent layers and the thickness of each electroluminescent layer {paragraph [0045]}. For example, consider a light emitting layer having an electroluminescent layer containing phosphorescent material that emits red light, an additional electroluminescent layer containing phosphorescent material that emits green light, and a still further electroluminescent layer containing phosphorescent material that emits blue light. In this case, the color of light emitted by the light emitting layer becomes white when the quantity of the phosphorescent materials contained in the electroluminescent layers and the thickness of each electroluminescent layer are properly set {paragraph [0045]}. Therefore, changing the emission characteristics of each emission layer will change the overall spectrum of light emitted by the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a green light-emission layer and red-emission layer of the modified organic light-emitting device of Yoo such that in an electroluminescence spectrum of the light-emitting device, a ratio of a maximum peak intensity in a red wavelength band to a maximum peak intensity in a green wavelength band is smaller than 1.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the thickness of each layer as well as the type and doping amount of each phosphorescent material in order to provide a desired electroluminescence spectrum having a desired amount of red and green emissions.

Regarding claim 9: Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches all of the features with respect to claim 1, as outlined above. 
Yoo does not teach a specific device in which a thickness of the red light-emitting layer is in a range of 10 nm to 20 nm and wherein a thickness of the green light-emitting layer is in a range of 20 nm to 40 nm.
Yoo as modified by Stoessel, Kondakova ‘516, Tominaga, and Parham teaches the claimed invention except for that a thickness of the red light-emitting layer is in a range of 10 nm to 20 nm and wherein a thickness of the green light-emitting layer is in a range of 20 nm to 40 nm. 
Koide teaches that the light emitted by the light emission layers of an organic electroluminescent device can be adjusted according to the type and quantity of the phosphorescent material contained in the electroluminescent layers and the thickness of each electroluminescent layer {paragraph [0045]}. For example, consider a light emitting layer having an electroluminescent layer containing phosphorescent material that emits red light, an additional electroluminescent layer containing phosphorescent material that emits green light, and a still further electroluminescent layer containing phosphorescent material that emits blue light. In this case, the color of light emitted by the light emitting layer becomes white when the quantity of the phosphorescent materials contained in the electroluminescent layers and the thickness of each electroluminescent layer are properly set {paragraph [0045]}. Therefore, changing the thickness of each emission layer will change the overall spectrum of light emitted by the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a green light-emission layer and red-emission layer of the modified organic light-emitting device of Yoo such that a thickness of the red light-emitting layer is in a range of 10 nm to 20 nm and wherein a thickness of the green light-emitting layer is in a range of 20 nm to 40 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the thickness of each layer in order to provide a desired electroluminescence spectrum having a desired amount of red and green emissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786